Affirming.
The appellant, Fred Morgan, sought to enjoin the sheriff and other officials of McCreary county from holding an election under the local option law, Kentucky *Page 518 
Statutes, Section 2554c-1 et seq., in the Fifth Magisterial District of the county. On September 8, 1937, an election was held in McCreary county, as a whole, on the question as to whether or not the local option law should be adopted in the county, and the election resulted in a majority against the adoption of the law. An election was called for December 16, 1939, in the Fifth Magisterial District of McCreary county on the question as to whether or not the local option law should be adopted in the district. The election was held and resulted in the adoption of the local option law by a majority of 174 votes. This action was instituted on the theory that the county election was a bar to an election within any subdivision of the county within less than three years from the date of the county election. The circuit court held that the election in the magisterial district was valid and dismissed plaintiff's petition.
The question presented for decision is exactly the same as the one presented in the case of M.G. Long v. W. A. Smith et al., 281 Ky. 512, 136 S.W.2d 789, this day decided, and, on the authority of that case, the judgment is affirmed.